Citation Nr: 1612253	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  08-18 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for tinnitus, to include as secondary to service-connected bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board remanded the case for further development in November 2014.  The case has since been returned to the Board for appellate review.

The Board notes this appeal originally included a claim for entitlement to service connection for a total disability rating based on individual unemployability (TDIU); however, that issue was granted in an October 2015 rating decision, and as such, is no longer on appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.


FINDINGS OF FACT

The most probative evidence fails to link the Veteran's tinnitus to active service, or to his service-connected hearing loss. 


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.303 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's notice requirements were satisfied by an August 2007 letter which advised the Veteran of the criteria for establishing service connection and provided him with notice regarding the assignment of disability ratings and effective dates.  The letter was sent prior to the initial adjudication of the Veteran's claim in November 2007.  The Veteran received an additional notice letter in June 2008, prior to the November 2008 statement of the case.

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. The RO has obtained and associated with the claims file the Veteran's service treatment and personnel records, and records of his post-service treatment.

The Veteran was afforded VA compensation and pension examinations germane to his tinnitus in February 2012 and February 2015.  These examinations were adequate because the examiners based their opinions upon consideration of the Veteran's prior medical history, described the disability in sufficient detail so that the Board's evaluation of the disability will be fully informed, and supported all conclusions with analyses that the Board could consider and weigh against contrary opinions.  

For the foregoing reasons, the Board concludes that VA has made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claim. Consequently, no further assistance to the Veteran with the development of evidence is required.

Service Connection for Tinnitus

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service Connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.

Establishing direct service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Further, service connection may be established on a secondary basis for a disability which was either caused or aggravated by a service-connected disability.  38 C.F.R. §3.310(a)(2015); Allen v. Brown, 7 Vet. App. 439, 448 (1995)(en banc). 




Contentions

The Veteran contends that his exposure to M-79 grenade launchers, 50 and 60 caliber machine guns, M-16 auto rifles, and tanks while in service in Vietnam caused his tinnitus.  

Facts/Analysis

VA treatment records dated April 2006 reveal that the Veteran denied any history of tinnitus.  Treatment records from December 2010 and July 2011 again indicate that the Veteran did not experience tinnitus.  

The Veteran was diagnosed with tinnitus in February 2012.  On VA examination, the Veteran indicated that he experienced pre-military exposure to gunfire while hunting, and post-military exposure to machinery noise while working as a contractor from 1973-2011.  The Veteran also reported that his tinnitus began approximately three years prior to the examination, or in February 2009.  The examiner opined that the Veteran's tinnitus was less likely than not related to an event or noise exposure in military service.  In the rationale, the examiner referenced the "Noise and Military Service, for Hearing Loss" from the Institute of Medicine, which states that: "as the interval between a noise exposure and the onset of tinnitus lengthens, the possibility that tinnitus will be by other factors increases."  The examiner noted that the probability of tinnitus being related to noise exposure does decrease the greater the time of onset is removed from the time of the noise exposure. 

In a May 2014 Board decision, the Board remanded the issue of tinnitus in light of an award of service connection for bilateral hearing loss.  The Board found that the grant of service connection for hearing loss raised an issue as to whether the Veteran's claimed tinnitus developed secondarily to the Veteran's bilateral hearing loss.

In May 2014, the February 2012 VA examiner opined that hearing loss and tinnitus often co-exist and may have similar etiologies, however, hearing loss does not cause tinnitus as the conditions can and often do exist independently of one another.  Based on that rationale, the examiner found that the Veteran's tinnitus was less likely than not caused by or a result of his service-connected hearing loss.  The examiner also found that tinnitus is also less likely than not permanently aggravated by the Veteran's current service-connected hearing loss. 

In February 2015, the Veteran was afforded another VA examination by a different VA examiner.  The examiner found that hearing loss and tinnitus often co-exist, and in many cases have similar causes (e.g. noise exposure), but one condition does not cause the other.  The examiner found that when acoustic trauma occurs, the effect of that trauma on the auditory system is immediate or rapid in onset therefore based on the time of onset, it is more likely that the Veteran's tinnitus was related to civilian noise exposure incurred after military service.  The examiner opined that the Veteran's tinnitus is less likely than not the result of hearing loss.

The Veteran's DD-214 confirms that he served from June 1969 to December 1970 as a US Army Medical Specialist (Combat Medic).  The Board finds that the events the Veteran narrates related to exposure to grenade launchers, rifles, and tanks while serving in Vietnam, to be consistent with the circumstances of his service; and thus credible.  In addition, a February 2012 VA audiology examination confirms a current diagnosis of tinnitus. 

After reviewing the record, the Board finds that the most probative evidence is against a grant of service connection for tinnitus, however, because the most probative competent and credible evidence does not link it to service, or to his service-connected hearing loss.

Although the Veteran's service treatment records show that the Veteran had pre-existing high frequency hearing loss bilaterally, there are no complaints, diagnosis, or treatment of tinnitus.  In addition, VA treatment records dated April 2006, December 2010 and July 2011 reveal that the Veteran denied any history of tinnitus.  Moreover, the Veteran has stated that his tinnitus began in approximately 2009; in no instance has he reported that it began during his service.  

Further, the most probative evidence of record is against a nexus to service, or to the service-connected hearing loss.  Specifically, a February 2012 VA examiner opined that hearing loss and tinnitus often co-exist and may have similar etiologies, however, hearing loss does not cause tinnitus as the conditions can and often do exist independently of one another.  Based on that rationale, the examiner found that the Veteran's tinnitus was less likely than not caused by or a result of his service-connected hearing loss.  The examiner also found that tinnitus is also less likely than not permanently aggravated by the Veteran's current service-connected hearing loss. 

Additionally, another VA examiner in February 2015 found that when acoustic trauma occurs, the effect of that trauma on the auditory system is immediate or rapid in onset and therefore based on the time of onset, it is more likely that the Veteran's tinnitus was related to civilian noise exposure incurred after military service.  The examiner opined that the Veteran's tinnitus is less likely than not the result of hearing loss.

As the February 2012 and February 2015 VA examiners' opinions contained rationales which cited to anatomical distinctions and supporting medical literature, the Board accords great probative weight to such opinions. Additionally, the Board notes that neither the Veteran nor his representative has presented or identified any contrary medical opinion evidence. 

The Board acknowledges the Veteran's contention that there is a causal relationship between his service and his tinnitus, but finds that he is not competent to provide evidence pertaining to complex medical issues such as the etiology of his tinnitus.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (although non-expert opinions regarding nexus are not to be categorically rejected, a layperson's competence to provide a nexus opinion depends on the facts of the particular case).  Here, the matter of whether the Veteran's current tinnitus is etiologically related to his military service or is caused by his service-connected bilateral hearing loss is not a matter within the realm of knowledge of a layperson; rather, such is a complex question that requires education, training, and expertise.  As the Veteran's lay assertions in this regard have no probative value, he can neither support his claim, nor counter the probative opinions of record, on the basis of lay assertions, alone.

In conclusion, the Board finds that the weight of the evidence is against the claim of service connection for tinnitus, to include as secondary to service-connected bilateral hearing loss.  In reaching the above, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 


ORDER

Service connection for tinnitus is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


